PER CURIAM.
The parties to this cause were divorced in 1959. The original support order for the minor child came on for review before this court and resulted in an opinion found in Schiff v. Schiff, Fla.App.1960, 123 So.2d 295. Some ten years later, the appellant filed a motion for contempt, alleging ar-rearages in child support and filed a petition for an increase in such. By appropriate pleadings, the appellee sought to terminate support payments all of which resulted in the chancellor discharging any contempt proceedings against the appellee, finding him in arrears in the sum of $1,-935.00, ordering him to pay $1,000.00 immediately and the balance at the rate of $5.00 per month, and terminating all support payments as of a date certain.
We affirm the chancellor’s order relative to the contempt proceedings, but we find no basis in the record for the order cutting off the support payments and therefore reverse same and reinstate them at the rate of $20.00 per week. We modify the $5.00 installment payments on the arrear-ages for support from a monthly basis to a a weekly basis.
This cause is remanded to the chancellor for further proceedings not inconsistent with this opinion.
Affirmed in part, reversed in part with directions.